Back to Form 8-K Exhibit 10.1 Medicare Advantage Attestation of Benefit Plan HARMONY HEALTH PLANS OF ILLINOIS, INC. H1657 Date: 08/29/2008 I attest that I have examined the Plan Benefit Packages (PBPs) identified below and that the benefits identified in the PBPs are those that the above-stated organization will make available to eligible beneficiaries in the approved service area during program year 2009. I further attest that we have reviewed the bid pricing tools (BPTs) with the certifying actuary and have determined them to be consistent with the PBPs being attested to here. I further attest that these benefits will be offered in accordance with all applicable Medicare program authorizing statutes and regulations and program guidance that
